          Case 1:19-cr-10081-IT Document 164 Filed 04/25/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________________
                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
                                                 )
            v.                                   )
                                                 ) No. 19-CR-10081-IT
                                                 )
                                                 )
                                                 )
GORDON ERNST, et al.                             )
                                                 )
                        Defendants              )
                                                 )

                                      STATUS REPORT

       Pursuant to the Court’s Order of April 19, 2019 (ECF # 157), the Government reports that

counsel for the defendants have conferred with the Government and have agreed to the Proposed

Protective Order attached as Exhibit A. The parties ask that the proposed order be entered into by

this Court. The Government’s discovery will be provided to the parties via Federal Express

immediately subject to the entrance of the Protective Order.



                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                             By:    __________________
                                                    ERIC S. ROSEN
                                                    Assistant U.S. Attorney

                                                    Date: April 25, 2019
           Case 1:19-cr-10081-IT Document 164 Filed 04/25/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that the parties have met and conferred about this protective order, and that
this document filed through the ECF system will be sent electronically to the registered participants
identified on the Notice of Electronic Filing (NEF) and mailed to all those not participating in
ECF.


Dated: April 25, 2019                                         By:    /s/ Eric S. Rosen
                                                              ERIC S. ROSEN
                                                              Assistant United States Attorney
